Citation Nr: 0513135	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for defective vision 
of both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDINGS OF FACT

1.  A claim of entitlement to defective vision was denied by 
a Board decision dated in August 1983.

2.  Additional evidence received subsequent to the Board 
decision in 1983 includes a VA outpatient treatment record 
dated in March 2003.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for defective vision, does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for defective vision is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection which has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2004).  The veteran's 
request to reopen his claim of entitlement to service 
connection for defective vision was filed in October 2002.  
Therefore, the current, amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board denied service connection for defective vision in 
August 1983, and that decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 3.104.  The matter under consideration in this 
case at that time was whether the veteran's defective vision 
was related to his active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented or secured since the August 1983 Board decision 
which is relevant to, and probative of, this matter.  

The evidence of record at the time of the August 1983 Board 
decision relevant to the veteran's claim for service 
connection included his service medical records, and the 
veteran's January 1983 hearing transcript.  The additional 
evidence added to the record since the September 1982 rating 
decision was a March 2003 optometry outpatient clinic note.  
The assessment given by the VA optometrist was non-specific 
visual field defect in both eyes, and presbyopia in both 
eyes.  The examiner noted that the veteran's unstable vision 
might be secondary to dry eyes, and recommended eye drops.  

When the Board denied the veteran's claim for entitlement to 
service connection for defective vision in 1983, there was no 
evidence that the veteran's defective vision was related to 
his military service.  This is also the case at present.  
Nonspecific bilateral visual field defects, and presbyopia 
(the gradual degeneration of near-sighted vision due to age), 
are not compensable disabilities for VA purposes.  See 
3.303(c).  Finally, although the optometrist's report noted 
the veteran's original eye injury during service, it did not 
state that the veteran's defective vision is related to that 
injury or generally to his time in service.  

Although this additional evidence is "new" as it had not 
been previously considered by VA, it is not "material" as 
it does not raise a reasonable possibility of substantiating 
the veteran's claim.  As such, the issue of entitlement to 
service connection for defective vision is not reopened.  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for defective vision is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


